COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  ROBERT K. HUDNALL and SHARON                                   No. 08-19-00217-CV
  E. HUDNALL,                                    §
                                                                    Appeal from the
  Appellants,                                    §
                                                                  448th District Court
  v.                                             §
                                                               of El Paso County, Texas
  SMITH AND RAMIREZ                              §
  RESTORATION, L.L.C.,                                           (TC# 2015DCV1113)
                                                 §
  Appellee.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the attempted appeal

should be dismissed for want of jurisdiction, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)